[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SCHEDULING ORDER
The scheduling order in this case is hereby revised as follows.
In the presence of both counsel, Attorney J. William Gagne, Jr. and Attorney C. Robert Satti, Sr., agreement was reached and this scheduling order was issued April 18, 2000. The parties each have a series of documents that each one wants the other to provide. CT Page 4852
1) By April 20, 2000, both parties will fax to the other a request for certain documents.
2) On April 28, 2000, the parties will meet at 10:00 a.m. at Attorney Satti's office and exchange such documents as they agree are appropriate to be exchanged. Those documents which they cannot agree upon will be submitted, if necessary, to a third independent party to be retained by counsel to determine whether or not they are appropriate to be exchanged or whether they should not be provided to the other side because of attorney/client privilege or other legitimate reason. There will be a court reporter present to take down any discussion at that meeting.
3) Within sixty days of April 28, 2000 or on June 28, 2000, all depositions of any party or other individual in the case will be scheduled and taken.
4) Any attorney/client questions in the previous depositions which were objected to will be submitted to the court by April 28, 2000 for a decision by the court as to their admissibility.
5) Regarding the other question that were objected to in the deposition, counsel will try to resolve the objections. If not, they will ask the court to resolve the objections.
6) Regarding the deposition of Mr. Stein man by Attorney Satti, it is agreed that no questions will be asked that were previously asked in his deposition taken by Attorney Irving.
7) With respect to objections, all questions will be answered subject to the usual rule regarding depositions that all objections except as to form will be reserved until the time of trial.
8) A new pretrial is to be scheduled after July 15, 2000.
9) Judge Hurley will keep this file and any other questions or motions to be filed will be submitted to him.
HURLEY, JUDGE TRIAL REFEREE. CT Page 4853